12/21/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs December 7, 2021

      CHRISTOPHER ORLANDO LYLES v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Madison County
                      No. C-19-239     Donald H. Allen, Judge


                             No. W2021-00163-CCA-R3-PC


The petitioner, Christopher Orlando Lyles, appeals the trial court’s dismissal of his petition
for post-conviction relief as time barred, which petition challenged his 2016 convictions of
first degree felony murder, second degree murder, especially aggravated kidnapping,
attempted aggravated robbery, and aggravated burglary. Discerning no error, we affirm.

             Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and TIMOTHY L. EASTER, JJ., joined.

William Milam, Jackson, Tennessee, for the appellant, Christopher Orlando Lyles.

Herbert H. Slatery III, Attorney General and Reporter; David A. Findley, Assistant
Attorney General; Jody S. Pickens, District Attorney General; and Al Earls, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

             The petitioner, Christopher Orlando Lyles, appeals the Madison County
Circuit Court’s dismissal of his petition for post-conviction relief. In October 2016, the
defendant was convicted at trial of one count of first degree felony murder, one count of
second degree murder, two counts of especially aggravated kidnapping, three counts of
attempted aggravated robbery, and one count of aggravated burglary, and the trial court
imposed an effective life sentence. State v. Christopher Orlando Lyles, No. W2017-00292-
CCA-R3-CD, slip op. at 1 (Tenn. Crim. App., Jackson, June 6, 2018). This court affirmed
the defendant’s convictions on direct appeal, id., and our supreme court denied review on
September 14, 2018. State v. Christopher Orlando Lyles, No. W2017-00292-SC-R11-CD
(Tenn., Jackson, Sept. 14, 2018) (order).
              The petitioner filed a pro se petition for post-conviction relief, challenging
the validity of the arrest warrants in his case. The petition bears a file stamped date of
September 25, 2019. Above the petitioner’s signature on the certificate of service, the
petition bears a date of September 23, 2019. The petitioner included with his petition a
note to the court clerk indicating that the facility at which he was housed was “on partial
lockdown” and that he was unable to make copies of his petition. That note is also dated
September 23, 2019.

              In its preliminary order, the trial court found that the petitioner stated a
colorable claim for relief and appointed counsel. The petitioner filed an amended petition
for post-conviction relief adding a claim of ineffective assistance of trial counsel. The
State moved to dismiss the petition, arguing that it was time barred.

              At the January 7, 2021 hearing, the defendant testified that he was housed at
the Whiteville Correctional Facility. He said that he signed the pro se petition on
September 23, 2019, explaining that “[d]uring that time my compound was going through
lockdown and then on top of that we could only send legal mail out on Tuesday mornings
between the hours of 7:30 and I think 9:00.” The petitioner said that the lockdown was
such that inmates were not permitted “to come out or go in the hallway” except to meet
with an attorney, go to “visitation,” or shower once every 72 hours. He said that the facility
“was on off-and-on lock down two to three weeks at a time during that time period” to
enable the corrections officers to get control of “a lot of gang stuff” within the facility. He
said that he was “pretty sure” that he was on lockdown from September 14 through 23,
2019, because at the time that he mailed his petition, inmates from the South Central
Correctional Facility were being transferred into the Whiteville facility, during which
period, the Whiteville facility remained on lockdown.

               During cross-examination, the petitioner said that when the facility was on
lockdown, all meals were served in the cells. He explained that the only place to deposit
outgoing mail was “in the sally port,” which area he could not access during a lockdown.
He denied that he was permitted to give legal mail to a guard, saying, “We are supposed to
be able to walk to the mailroom and hand it to them [our]self that way they can sign off on
it and let you sign the withdrawal form for the stamp.” The petitioner acknowledged that
there were periods during which he was not on lockdown but said that he could not mail
his petition at that time because he “was still waiting on stuff I need so I can exhaust all
my remedies for my post[-]conviction.” When the State confronted the petitioner with an
unrelated petition mailed by another inmate at the Whiteville facility, the petitioner
explained that “certain inmates have got more privileges than other inmates.” The
petitioner maintained that he could not mail his petition because of the lockdown
procedures. He acknowledged that there were periods during September that the facility
was not locked down but reiterated that he did not have all of the materials that he needed
                                              -2-
to finish preparing his petition at those times. He acknowledged that had he had what he
needed to complete the petition, he could have mailed it during the times that the facility
was not locked down.

               On redirect examination, the petitioner explained that he did not have copies
of the jury instructions, opening statements, or closing arguments from his trial. He said
that he had requested those documents but had not received them before the deadline for
the filing of his post-conviction petition.

              During recross-examination, the petitioner acknowledged that the only issue
that he raised in his pro se petition related to the validity of the arrest warrants. He said
that he did not raise other issues because he “did not receive the other information that I
needed.” He said that the warrants issue was “all I had ready to file[,] and I knew my time
was getting short so I had to get it out as soon as possible.”

               Upon questioning by the court, the petitioner explained that during a
lockdown, “they confine all inmates to their cell except for the ones needed to clean the
hallways and the kitchen workers.” He could not recall the specific dates of the lockdown
but said that the facility was locked down for the majority of September 2019. The
petitioner acknowledged that the one-year statute of limitations expired on September 14,
2019. The petitioner testified that when he first arrived at the Whiteville facility, he “went
to the law library and looked up everything I thought I needed for my case.” When he
received his trial record, he read through it and “realized that my jury instructions and my
opening and closing arguments were not present in there,” at which time he wrote to the
trial court clerk and “asked about where do I find those.” The clerk informed him that he
had to contact someone else for the records he sought. The petitioner testified that he had
requested the missing records “way before it was time for my post-conviction to be turned
in.”

               The petitioner acknowledged that he did not sign and mail his petition until
September 23, 2019. He also acknowledged that it was possible to give legal mail to an
officer but said that “they are not going to mail it out until” the next “Tuesday between the
hours of 7:30 and 9[:00 a.m.]” He explained that he waited until September 23 to sign the
petition because he wanted the date he signed to be the same as the date he mailed it to
avoid a “discrepancy in the paperwork.” He said that he referenced a “partial lockdown”
in his September 23, 2019 letter to the court clerk because the inmates who were already
at the Whiteville facility, including him, were placed on lockdown while those being
transferred in from the South Central facility were going through intake.

              During further cross-examination, the petitioner acknowledged that he was
able to mail his petition on September 23 despite being on lockdown because he was able
                                             -3-
to get an officer to escort him to the mailroom that day. He denied that he could have
gotten an escort any other day.

               In its written order dismissing the post-conviction petition as time barred, the
trial court found that the deadline to file the petition was September 14, 2019, but that the
petition was not signed until September 23, 2019, and was not received by the clerk until
September 25, 2019. The court found that the petitioner was not under lockdown until
August 2019, and that the lockdown was intermittent, resulting in times during August and
September 2019 that the petitioner was not under lockdown. The court also found the
petitioner’s testimony that the facility processed mail only on Tuesdays incredible and not
“factually truthful.” The court concluded that the petitioner had failed to establish that he
was entitled to tolling of the statute of limitations, noting that the petitioner was able to
mail his petition on September 23, 2019, despite being under lockdown at that time.

              In this timely appeal, the petitioner argues only that he “was prevented from
timely filing his petition for post-conviction relief” because of the facility’s lockdown in
September 2019, and that the delay was “through no fault of his own.”

              We review a post-conviction court’s summary dismissal of a petition for
post-conviction relief as time barred de novo. Whitehead v. State, 402 S.W.3d 615, 621
(Tenn. 2013) (“Issues regarding whether due process required the tolling of the post-
conviction statute of limitations are mixed questions of law and fact and are, therefore,
subject to de novo review.”).

               Code section 40-30-102 provides that a petition for post-conviction relief
must be filed “within one (1) year of the date of the final action of the highest state appellate
court to which an appeal is taken or, if no appeal is taken, within one (1) year of the date
on which the judgment became final,” otherwise, “consideration of the petition shall be
barred.” T.C.A. § 40-30-102(a). The statute of limitations for filing a post-conviction
petition is jurisdictional. See id. § 40-30-102(b) (“No court shall have jurisdiction to
consider a petition filed after the expiration of the limitations period unless [certain
statutory prerequisites are met].”).

              A petition for post-conviction relief filed outside the one-year statute of
limitations may nevertheless be considered if its allegations fall within three rather narrow
exceptions:

              (1) The claim in the petition is based upon a final ruling of an
              appellate court establishing a constitutional right that was not
              recognized as existing at the time of trial, if retrospective
              application of that right is required. The petition must be filed
                                               -4-
              within one (1) year of the ruling of the highest state appellate
              court or the United States supreme court establishing a
              constitutional right that was not recognized as existing at the
              time of trial;

              (2) The claim in the petition is based upon new scientific
              evidence establishing that the petitioner is actually innocent of
              the offense or offenses for which the petitioner was convicted;
              or

              (3) The claim asserted in the petition seeks relief from a
              sentence that was enhanced because of a previous conviction
              and the conviction in the case in which the claim is asserted
              was not a guilty plea with an agreed sentence, and the previous
              conviction has subsequently been held to be invalid, in which
              case the petition must be filed within one (1) year of the finality
              of the ruling holding the previous conviction to be invalid.

T.C.A. § 40-30-102(b). Code section 40-30-122 further provides:

              For purposes of this part, a new rule of constitutional criminal
              law is announced if the result is not dictated by precedent
              existing at the time the petitioner’s conviction became final and
              application of the rule was susceptible to debate among
              reasonable minds. A new rule of constitutional criminal law
              shall not be applied retroactively in a post-conviction
              proceeding unless the new rule places primary, private
              individual conduct beyond the power of the criminal law-
              making authority to proscribe or requires the observance of
              fairness safeguards that are implicit in the concept of ordered
              liberty.

Id. § 40-30-122.

               Additionally, due process principles may, in very limited circumstances,
require tolling of the post-conviction statute of limitations. See Burford v. State, 845
S.W.2d 204, 208 (Tenn. 1992); see also generally Seals v. State, 23 S.W.3d 272 (Tenn.
2000). “[A] post-conviction petitioner is entitled to due process tolling of the one-year
statute of limitations upon a showing (1) that he or she has been pursuing his or her rights
diligently, and (2) that some extraordinary circumstance stood in his or her way and

                                              -5-
prevented timely filing.” Bush v. State, 428 S.W.3d 1, 22 (Tenn. 2014) (citing Whitehead
v. State, 402 S.W.3d 615, 631 (Tenn. 2013)).

               Our supreme court has held that “the one-year statutory period is an element
of the right to file a post-conviction petition and that it is not an affirmative defense that
must be asserted by the State.” State v. Nix, 40 S.W.3d 459, 464 (Tenn. 2001) examined
by Reid ex rel. Martiniano v. State, 396 S.W.3d 478, 511-13 (Tenn. 2013). Thus, “it is
incumbent upon a petitioner to include allegations of fact in the petition establishing either
timely filing or tolling of the statutory period,” and the “[f]ailure to include sufficient
factual allegations of either compliance with the statute or [circumstances] requiring tolling
will result in dismissal.” Id.

               Our review of the record supports the post-conviction court’s determination
that the petition was time barred and that the petitioner has failed to establish that he is
entitled to due process tolling of the statute of limitations.

              As an initial matter, we note that September 14, 2019, the date one year from
our supreme court’s denial of permission to appeal, was a Saturday, and, consequently, the
petitioner had until Monday, September 16, 2019 to file his post-conviction petition. See
Tenn. R. App. P. 21(a).

               The petitioner has not alleged a statutory exception to the one-year statute of
limitations. He also made no claim in his pro se or amended post-conviction petition to
due process tolling of the statute of limitations. The trial court, nonetheless, granted him a
hearing. At the hearing, the petitioner acknowledged that he did not mail his petition until
September 23, 2019, seven days after the deadline. He testified that he was under
intermittent lockdown during the months of August and September 2019 but could not
remember specific dates. He also said that he could not mail his petition early because he
did not have all of the records from his trial case. Although the petitioner testified that the
prison facility processed mail only one day per week, the trial court discredited that
testimony, and the petitioner presented no other evidence of the facility’s mail practices or
procedures.

              Even accepting that during a lockdown the petitioner could not access the
prison mailbox without an officer’s escort, without evidence of the length of each
lockdown or that the facility was locked down in the days leading up to and including
September 16, 2019, the petitioner has failed to establish that he was prevented from
mailing his petition on time and is not entitled to due process tolling. Moreover, as the
post-conviction court points out, the petitioner mailed his petition on September 23, 2019,
despite being under a lockdown. The petitioner asserted that he could not have gotten an

                                              -6-
officer’s escort to the mailbox sooner than that date but presented no evidence that he
sought an escort or otherwise attempted to mail the petition by the September 16 deadline.

               Accordingly, we affirm the post-conviction court’s dismissal of the
petitioner’s petition for post-conviction relief.

                                                  _________________________________
                                                 JAMES CURWOOD WITT, JR., JUDGE




                                           -7-